Citation Nr: 1818852	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a bilateral foot disability, claimed as bilateral flat feet.

8.  Entitlement to service connection for lumbosacral spine degenerative joint disease with scoliosis and spondylolisthesis.

9.  Entitlement to service connection for cervical spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1974 to January 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2017 travel Board hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for bilateral knee, bilateral ankle, bilateral foot, and cervical and thoracolumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2001 rating decision, the RO denied service connection for a left knee disability.

2.  In an unappealed August 2001 rating decision, the RO denied service connection for a right knee disability.

2.  Lay statements from the Veteran in March 2013 were not received prior to August 2001 and are neither cumulative nor redundant of the evidence at the time of the August 2001 rating decision and assuming their credibility raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service connection for a left knee disability is final.

2.  The evidence received for service connection subsequent to the August 2001 rating decision is new and material to reopen service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2017).

3.  The August 2001 rating decision denying service connection for a right knee disability is final.

4.  The evidence received for service connection subsequent to the August 2001 rating decision is new and material to reopen service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claim of reopening for entitlement to service connection for right and left knee disabilities, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a June 2000 rating decision, the RO denied a claim for service connection for claimed right and left knee disabilities as being not well grounded.  In a subsequent August 2001 rating decision, the RO denied service connection for the claimed left and right knee disabilities based on the merits.  In a November 2013 rating decision, the RO again denied service connection for the claimed left and right knee disabilities based on the merits.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In a March 2013 statement in support of claim, the Veteran stated that he spent most of his time on active duty on "airborne status" and asserted this as a contributing factor to his disabilities.  The Veteran then stated that while at Fort Bragg he ran 4 miles daily and "usually had road marches after airborne operations with heavy rucksacks."  The Board finds that these statements by the Veteran were not previously submitted to VA before the August 2001 rating decision and are therefore "new" evidence.  

The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the August 2001 rating decision detailed in-service stress to the Veteran's knees.  The Board finds that, assuming its credibility for purposes of deciding whether to reopen the claim, this lay evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for left and right knee disabilities.  This new evidence addresses a requirement of service connection that was previously denied; a nexus linking the Veteran's current left and right knee disabilities to his active duty military service.  Therefore, this new evidence is material and the Veteran's claims for service connection for left and right knee disabilities are reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.


REMAND

Bilateral Knees, Cervical and Thoracolumbar Spine

The Veteran was afforded a VA knee and lower leg conditions examination in September 2013.  The Veteran reported that "his knees have been bothering him for years" and only started getting care for them when he came to VA.  Imaging studies reveal advanced osteoarthritis.  The examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by his service.  The examiner stated that there was no trauma to the Veteran's knees and that advanced osteoarthritis was diagnosed decades after service and is a process of chronic wear and tear, aging, and genetic predisposition.  The examiner stressed that the Veteran did not have symptoms within 3 years of his last jump and further stated that "the suggestion that the physical activities of running [and] training lead to arthritis of the knee is the opposite of what is known of the benefits of exercise on joint health."

The Veteran was afforded a VA cervical spine examination in September 2013.  The Veteran reported that his neck has been hurting "forever."  The Veteran did not report any specific injury to his neck, nor had he received any medical care for it.  Imaging studies revealed cervical spine arthritis.  The examiner opined that the Veteran's cervical arthritis was less likely than not incurred in or caused by the Veteran's service.  The examiner stated that the Veteran suffered no neck injury in service and being a paratrooper did not increase his risk without a trauma occurring.  The examiner emphasized that "[t]he veteran did not request care for his neck and did not complain of neck issues while in service."  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  For this reason, the Board finds that the September 2013 VA cervical spine and knee examinations are inadequate and new examinations are required.

The Veteran was afforded a VA thoracolumbar spine examination in September 2013.  The Veteran reported that after he got out of the military he went to a doctor because his lower back hurt, and was told he had a "curvature."  It was noted the Veteran had not had any continuous care for his lower back.  Imaging studies revealed thoracolumbar spine arthritis.  The examiner opined that the Veteran's lumbar arthritis with scoliosis was less likely than not incurred in or caused by the Veteran's service.  The examiner stated that in 1978 the Veteran was found to have mild lumbar scoliosis that was not caused by a traumatic event.  The examiner described this as a pre-existing, congenital condition and would have made the Veteran more prone to degenerative arthritis of the spine.  However, the examiner then stated that no specific event occurred in service that resulted in a back injury.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

A January 1973 report of medical history does not list any medical complaints or diagnoses.

An October 1978 service treatment record notes the Veteran reported experiencing intermittent low back pain for the prior 2 to 3 years, and constant for the prior 3 weeks, which worsens when he lifts or bends.  It was further noted that the Veteran was able to physical training (PT) sit-ups with difficulty.

A November 1978 service treatment record notes an x-ray revealed "possible Grade I spondylolisthesis L-5".  Ten degrees scoliosis of the thoracic spine was further noted.

Based on the above service treatment records, the Board finds that the September 2013 VA examiner did not thoroughly review and discuss the Veteran's service treatment records, and did not provide a rationale as to how it was determined that the Veteran's scoliosis was a pre-existing, congenital condition.  As such, the Board finds that the September 2013 VA thoracolumbar spine examination is inadequate and a new examination is required.

Pes Planus

The Veteran was afforded a VA pes planus examination in September 2013.  The Veteran reported bilateral foot pain which is accentuated upon use.  It was noted that the Veteran has never been diagnosed with flat feet.  The examiner opined that the Veteran has never been diagnosed with, treated for or complained of bilateral pes planus and imaging does not reveal any evidence of this condition.  The Board notes that no report of this imaging study has been associated with the claims file.  Furthermore, while the examiner concluded that the Veteran does not have pes planus, no diagnosis of the Veteran's foot pain was rendered.  

The Veteran testified at the October 2017 hearing that while at Fort Bragg he started out running in combat boots, and later on in tennis shoes.  The Veteran stated that he has to wear high heeled boots and cannot wear flat-soled shoes as they hurt too much.  

Because the September 2013 VA examiner failed to address whether the Veteran's pain was attributable to any known clinical diagnosis, and because the Veteran has continued to experience such pain, the Board finds that a remand for a new examination is required.

Bilateral Ankles

The Veteran was afforded a VA ankle conditions examination in September 2013.  The Veteran reported having trouble with his ankles the entire time he was in the military, though he never went to sick call and has never received care for them.  It was noted that there was no objective evidence of pain upon examination.  The examiner opined that the Veteran has never been diagnosed with, treated for, or complained of left or right ankle disabilities and imaging does not reveal any evidence of these conditions.  The Board notes that no report of this imaging study has been associated with the claims file.  The Board further notes that the examiner did not discuss the Veteran's actual complaints regarding his ankles, including any subjective complaints of pain or instability.

The Veteran submitted a buddy statement dated March 2017 from K. D. S., who was the Veteran's Platoon Sergeant at Fort Bragg form 1974 to 1978.  K. D. S. stated that he could "remember twice [when the Veteran" injured his ankles and knees and due to [their] location and mission...had medics take care of the injuries in the field."  K. D. S. further stated that he "should have insisted that [the Veteran] go to the dispensary or hospital so there would be documentation."

In an April 2017 statement in support of claim, the Veteran stated that the weight he would carry during jumps and while in the field would vary from 60 to 100 pounds.  The Veteran stated that all of his claimed disabilities were present while he was on active duty and was "injured on at least two jumps that affected [his] ankles, knees and back."
 
The Veteran testified at the October 2017 hearing that he has to wear high heeled boots for weak ankles and that if he "[wears] a tennis shoe, it's just going to give away in about the middle of the day or the end of the day; it's just trashed."

Here, the Veteran has testified to experiencing instability with his ankles and has submitted lay statements regarding injuries while in service.  Furthermore, the September 2013 VA examiner did not discuss any specific, subjective complaints the Veteran has provided.  As such, the Board finds that a new VA examination is required.

Furthermore, the Board notes that the Veteran's service personnel records verify that the Veteran completed airborne recondo, special forces jumpmaster, air movement operations, basic airborne, and ranger training while on active duty.  Furthermore, the personnel records verify 35 jumps from various types of aircraft through April 1977.  Based on these records, the Board considers the Veteran's statements to be credible.

Accordingly, the case is REMANDED for the following action:
1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination(s) with an appropriate clinician to determine to determine the nature and etiology of his claimed disabilities.  The examiner(s) must review the Veteran's claims file and elicit a full history from the Veteran regarding each claimed disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following:

a.  For the Veteran's claimed lumbosacral spine degenerative joint disease with scoliosis and spondylolisthesis:

After the record review, thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following sequential questions:

Is it clear and unmistakable (i.e. obvious, manifest, and undebatable) that the Veteran's current lumbosacral spine degenerative joint disease with scoliosis and spondylolisthesis pre-existed his active duty service?  In that regard, the examiner is invited to consider the lay evidence, service treatment records, private treatment records, and the Veteran's entrance physical.  Please state upon what facts and medical principles the opinion is based.
If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's current lumbosacral spine degenerative joint disease with scoliosis and spondylolisthesis WAS NOT aggravated (i.e., permanently worsened) during active duty service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based. 

If either of those questions are answered in the negative, the Veteran is presumed to have been sound upon entry into service, and the examiner should answer the following question:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed current lumbosacral spine degenerative joint disease with scoliosis and spondylolisthesis had its clinical onset during active service or is otherwise related to any in service disease, event, or injury, to include exposure to herbicides.

b.  For the Veteran's claimed cervical spine degenerative joint disease:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cervical spine degenerative joint disease had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

c.  For the Veteran's bilateral foot disabilities, claimed as flat feet:
Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any bilateral foot disability diagnosed for the Veteran had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

d.  For the Veteran's bilateral knee disabilities:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral knee disabilities had their clinical onset during active service or are otherwise related to any in service disease, event, or injury.

e.  For the Veteran's bilateral ankle disabilities:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any bilateral ankle disability diagnosed for the Veteran had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

The examiner must address the credible lay statements from the Veteran regarding his claimed disabilities, to include Veteran's lay statements regarding making numerous jumps out of aircraft while wearing roughly 100 pounds of equipment, as well as the constant rigors of running, at times in combat boots.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


